DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 13-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Artwohl et al. (hereinafter Artwohl) (US20150335174).
Regarding claim 10, Artwohl discloses a display case door (12) comprising: an insulated panel assembly (20); a door frame (14) extending about and secured to a peripheral edge of the insulated panel assembly (20)(30); an electronic display (22) mounted to the display case door and overlaying the insulated panel assembly; a mounting bezel (24)(26) secured to the door frame and having a coupling end that extends over an edge of the electronic display securing the electronic display to the 
(e.g., spacers 24-28, insulation 30, etc.).); and a cover bezel (18) coupled to a front surface of the door frame, the cover bezel sized to overlay the front surface of the door frame and the coupling end of the mounting bezel.

Regarding claim 11, Artwohl discloses the display case door of claim 10, wherein the insulated panel assembly comprises an opaque insulating material (34).

Regarding claim 13, Artwohl in view of Lee discloses the display case door of claim 10, wherein the electronic display overlays a majority of the insulated panel assembly.

Regarding claim 14, Artwohl discloses the display case door of claim 10, further comprising a transparent protective panel (Paragraph 0050 – In some embodiments, LCD panel 22 includes a reinforcing layer of glass or a transparent polymer adhered thereto to improve strength and reduce strain (e.g., in the event that display case door 12 is impacted or slammed)) positioned between a front surface of the electronic display and the coupling end of the mounting bezel.

Regarding claim 15, Artwohl discloses the display case door of claim 10, further comprising a circuitry module (38) positioned in a bottom portion of the door frame and overlaying a portion of the insulated panel assembly (Figure 2), the circuitry module 

Regarding claim 18, Artwohl discloses a display case door comprising: an insulated panel assembly (20)(30); and a door frame (14) extending about and secured to a peripheral edge of the insulated panel assembly, the door frame being configured to support an electronic display (22) mounted thereto, the door frame comprising: a portion (Figure 7) that extends outwards a distance beyond a front surface of the insulated panel assembly, and a plurality of mounting sites (Figure 2 – location of 24 in regards to 18; Figure 7; Paragraph 0061) arranged along the portion of the door frame and configured to interface with a display mounting retainer (24), wherein, when mounted, the electronic display overlays the insulated panel assembly, and wherein the distance corresponds to a thickness of the electronic display such that, when mounted, a front surface of the electronic display is substantially flush with a front surface of the door frame.

Regarding claim 19, Artwohl discloses the display case door of claim 18, wherein the insulated panel assembly comprises an opaque insulating material (34).

Regarding claim 20, Artwohl discloses the display case door of claim 18, wherein the display mounting retainer comprises a mounting bezel (26)(28) secured to the door frame and having a coupling end that is arranged to extend over an edge of the electronic display to releasably secure the electronic display to the door frame, and wherein the display case door further comprises: a transparent protective panel (Paragraph 0050) configured to be positioned between a front surface of the electronic display and the coupling end of the mounting bezel; and a cover bezel (18) configured to couple with a front surface of the door frame, the cover bezel sized to overlay the front surface of the door frame and the coupling end of the mounting bezel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 6, 8, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl et al. (hereinafter Artwohl) (US20150335174) in view of Lee et al. (hereinafter Lee) (US20120105424).
Regarding claim 1, Artwohl discloses a display case door comprising: 
an insulated panel assembly (20)(30); 
a door frame (14) extending about and secured to a peripheral edge of the insulated panel assembly; 
an electronic display (22) mounted to the display case door and overlaying the insulated panel assembly; 
a mounting bezel (24)(26) secured to the door frame and having a coupling end that extends over an edge of the electronic display securing the electronic display to the door frame; 
a transparent protective panel (34) positioned between a front surface of the electronic display and the coupling end of the mounting bezel; 

a circuitry module (38) positioned in a bottom portion of the door frame and overlaying a portion of the insulated panel assembly, the circuitry module releasably coupled to the door frame, and the circuitry module comprising a media player (Paragraph 0095) in electronic communication with the electronic display, the media player configured to control media content presented on the electronic display; 
a power cable (78-82) disposed within a channel (Figure 10) defined by a portion of the door frame, the power cable electrically connected to the electronic display and to the media player.
Artwohl does not expressly disclose a second bezel cover coupled to the door frame and covering the circuitry module, the second bezel cover comprising a plurality of louvres configured to provide cooling air-flow to the media player.
Lee discloses a second bezel cover (146) coupled to the door frame (110) and covering the module (140), the second bezel cover comprising a plurality of louvres (Figure 2) configured to provide cooling air-flow.
It would’ve been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the second bezel cover of Lee into the display case door or Artwohl.
One having ordinary skill in the art would’ve been motivated to do this to cool heat generated by the circuitry module.


    PNG
    media_image1.png
    692
    489
    media_image1.png
    Greyscale


Regarding claim 2, Artwohl in view of Lee discloses the display case door of claim 1, wherein the insulated panel assembly comprises an opaque insulating material (34).

claim 4, Artwohl in view of Lee discloses the display case door of claim 1, wherein the electronic display overlays the insulated panel assembly and overlaps more than 50% of a surface area of the insulated panel assembly (Figure 2).

Regarding claim 6, Artwohl in view of Lee discloses the display case door of claim 1, wherein the mounting bezel comprises two parallel, vertical members (Figure 2).

Regarding claim 8, Artwohl in view of Lee discloses the display case door of claim 6, wherein a coupling end of each vertical member and a coupling end of one horizontal member extend over the edge of the electronic display overlapping three edges of a housing of the electronic display. (Figure 5)

Regarding claim 16, Artwohl discloses the display case door of claim 15.
Artwohl does not expressly disclose further comprising a second cover bezel coupled to the door frame and covering the circuitry module.
Artwohl does not expressly disclose a second bezel cover coupled to the door frame and covering the circuitry module.
Lee discloses a second bezel cover (146) coupled to the door frame (110) and covering the module (140).
It would’ve been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the second bezel cover of Lee into the display case door or Kenney.


Regarding claim 17, Artwohl in view of Lee discloses the display case door of claim 16, wherein the second cover bezel comprises a plurality of louvers (146 – Lee) configured to provide cooling air-flow to the media player.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl et al. (hereinafter Artwohl) (US20150335174) in view of Lee et al. (hereinafter Lee) (US20120105424) as applied to claims 1, 2, 4, 6, 8, 16 and 17 above, and further in view of Kenney et al. (hereinafter Kenney) (US20160259366).
Regarding claim 3, Artwohl in view of Lee discloses the display case door of claim 1.
Artwohl in view of Lee does not expressly disclose wherein the insulated panel assembly comprises foam.
Kenney discloses wherein the insulated panel (36) comprises foam (Paragraph 0067).
It would’ve been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the foam of Kenney into the insulated panel assembly of Artwohl in view of Lee.
One having ordinary skill in the art would’ve been motivated to do this to enhance strength and electrical insulation

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl et al. (hereinafter Artwohl) (US20150335174) in view of Kenney et al. (hereinafter Kenney) (US20160259366).
Regarding claim 12, Artwohl discloses the display case door of claim 10.
Artwohl does not expressly disclose wherein the insulated panel assembly comprises foam.
Kenney discloses wherein the insulated panel (36) comprises foam (Paragraph 0067).
It would’ve been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the foam of Kenney into the insulated panel assembly of Artwohl.
One having ordinary skill in the art would’ve been motivated to do this to enhance strength and electrical insulation

Allowable Subject Matter
Claims 5, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the electronic display and the circuitry module together overlay the insulated panel 
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection wherein the coupling end of the mounting bezel comprises a flange of each vertical member and a flange of at least one horizontal member, each respective flange extending generally parallel to the insulated panel assembly, and interrelationship as claimed in combination with the remaining limitations of dependent claim 6 and independent claim 1. 
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein each of the vertical members comprise at least one mounting bracket configured to secure the mounting bezel to the door frame, as claimed in combination with the remaining limitations of dependent claim 6 and independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20110051071.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



10 September 2021